Citation Nr: 1034913	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  08-09 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether an overpayment of disability compensation benefit 
payments was properly created based on a period of fugitive felon 
status dated from November 17, 2003 to April 7, 2004.  

2.  Whether an overpayment of disability compensation benefit 
payments was properly created based on a period of incarceration 
beginning November 11, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The appellant is a veteran whose honorable active service 
included service from August 1965 to December 1965 and December 
1967 to December 1969.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a decision by the 
Committee on Waivers and Compromises at the Louisville, Kentucky, 
Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In reviewing the claims folder, it appears that two separate 
periods of overpayment are at issue.  The first overpayment is 
based on a period of fugitive felon status dated from November 
17, 2003 to April 7, 2004, addressed by the Committee on Waivers 
(COW) in June 2005.  The second overpayment stems from a period 
of incarceration beginning November 11, 2005, and addressed by 
COW in December 2006.  It seems that in the March 2008 statement 
of the case, the RO incorrectly lumped the two overpayments 
together, rather than treat them as two separate issues.  This 
should be rectified by the RO in all future administrative 
actions.  

In a VA Form 9 received by the RO in May 2008, the Veteran 
requested a hearing before the Board at the RO.  Pursuant to 38 
C.F.R. § 20.700 (2009), a hearing on appeal will be granted to an 
appellant who requests a hearing and is willing to appear in 
person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining 
specifically to hearings before the Board).  While the Veteran 
was incarcerated at the time of his request, the record shows 
that he was released from prison in April 2010.  Therefore, the 
case must be remanded to ensure that a hearing is scheduled.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a 
travel Board hearing at the RO.  The RO 
should notify the Veteran of the date and 
time of the hearing, in accordance with 
38 C.F.R. § 20.704(b) (2009), and should 
associate a copy of such notice with the 
claims file.  The RO should ensure that the 
notice of the hearing is mailed to the 
Veteran's last known address, which should be 
documented in the claims folder.  After the 
hearing, the claims file should be returned 
to the Board in accordance with current 
appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


